837 So. 2d 394 (2002)
STATE of Florida, Petitioner,
v.
Steven DARST, Respondent.
No. SC02-984.
Supreme Court of Florida.
December 19, 2002.
*395 Richard E. Doran, Attorney General, and Kellie A. Nielan and Anthony J. Golden, Assistant Attorneys General, Daytona Beach, FL, for Petitioner.
James B. Gibson, Public Defender, and James R. Wulchak, Chief, Appellate Division, Assistant Public Defender, Seventh Judicial Circuit, Daytona Beach, FL, for Respondent.
LEWIS, J.
We have for review the decision of the Fifth District Court of Appeal, Darst v. State, 816 So. 2d 680 (Fla. 5th DCA 2002), both declaring section 784.07 of the Florida Statutes (1999) to be an enhancement statute, and certifying conflict with Mills v. State, 773 So. 2d 650 (Fla. 1st DCA 2000). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
This Court granted review in Mills, and addressed the issue presented here. See Mills v. State, 822 So. 2d 1284 (Fla.2002). There we held section 784.07 of the Florida Statutes is a reclassification statute, not an enhancement statute, and thus creates a substantive crime. See id. at 1287. As the district court's holding is inconsistent with this Court's decision in Mills, its decision is quashed and the case is remanded to the district court for further proceedings consistent with Mills.
It is so ordered.
ANSTEAD, C.J., and SHAW, WELLS, PARIENTE, QUINCE, and CANTERO, JJ., concur.